Citation Nr: 1121193	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from June 2007 and January 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was filed in December 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has indicated that he has been in receipt of disability benefits from the Social Security Administration (SSA) since May 2009.  Documents from the SSA have been associated with the claims folder which contain a 'Disability Determination and Transmittal;' which reference a primary diagnosis of anxiety related disorders and a secondary diagnosis of diabetic neuropathy; however, there is no date reflected as to when the disability began.  It is not clear from the medical examination reports included with the records that SSA disability benefits were awarded.  The RO/AMC should ensure that the entirety of the Veteran's SSA records, to include the disability determination, are associated with the claims folder.

The Veteran is seeking a TDIU rating based on service-connected disabilities.  Service connection is in effect for PTSD, evaluated as 30 percent disabling from August 3, 2005; bilateral hearing loss, evaluated as 30 percent disabling from March 24, 2003; diabetes mellitus, Type II, evaluated as 20 percent disabling from March 24, 2002; diabetic peripheral neuropathy, bilateral lower extremities, separately rated 20 percent disabling, effective October 31, 2005; and, tinnitus, evaluated as 10 percent disabling, from March 24, 2003; for a combined evaluation of 80 percent from October 31, 2005.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In the present case, the percentage requirements of the regulation for a TDIU have not been satisfied and thus the issue falls under the purview of § 4.16(b).  Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

Throughout the current appeal, the Veteran has contended that his PTSD and diabetic neuropathy has resulted in his unemployability.  A VA Form 21-4192 reflects that the Veteran was employed in a full-time capacity as a quality control inspector from April 2003 to April 2006, but was fired due to unsatisfactory job performance.  Since that time he has been self-employed as a lawn mower, and he has also reported work as a part-time machinist.  He reports significantly decreased earnings due to his current forms of employment, thus while he reported current employment he argues that such employment is not gainful.  As detailed hereinabove, it is not clear whether the Veteran is in receipt of SSA disability benefits.  

A December 2007 VA examination report reflects an opinion that the Veteran is not unemployable due to his hearing loss.  A separate December 2007 VA evaluation reflects that with regard to his neuropathy, he retains the strength and endurance factors to perform sedentary and a limited range of light work.  He would be able to stand and walk at least two to three hours a day with rest periods, and lift and carry light to moderate amounts of weight, and that sitting would be unrestricted.  Postural maneuvers could be done, at least occasionally, in terms of squatting, bending, crouching, and stooping as well.  A September 2007 VA psychiatric examination report reflects that the Veteran's PTSD would prevent him from keeping employment that involves working with others on a regular basis.  His part time work and his lawn service are probably better for him since he can do these things on his own.  The examiner opined that it is less likely that he can work at a full time capacity as a machinist because of his PTSD symptoms of anger and depression.  A June 2010 VA psychiatric examination report reflects that the Veteran has resolved occupational difficulties due to his PTSD by becoming self-employed and keeping interactions with others in work settings to a minimum.  

The Board has determined that there is insufficient medical evidence which addresses the effect of all of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  Thus, the Veteran should be afforded a VA examination to assess whether ALL of the Veteran's service-connected disabilities preclude unemployability per 38 C.F.R. § 4.16(b).  

The RO/AMC should then make a determination as to whether there is evidence to suggest that the Veteran's service-connected disabilities warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b).  The Board emphasizes at this juncture it is not necessary for the Director to consider an extra-schedular evaluation for all his disabilities under 38 C.F.R. § 3.321(b)(1), since this can only be appealed through an increased rating claim for each of his disabilities.  Presently, no other increased rating claim is on appeal, aside from PTSD.  On remand, the RO can determine whether a referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for PTSD after it makes a determination as to what his schedular rating should be for that disorder.  The Board adds that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  

In light of this matter being remanded, updated VA outpatient treatment records from the St. Louis VA Medical Center (VAMC) should be obtained for the period March 5, 2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the entirety of the Veteran's SSA records with the claims folder.  Specifically, request copies of the disability determination and all medical records considered.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate updated treatment records from the St. Louis VAMC for the period March 5, 2010, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  The Veteran should be scheduled for a VA examination for an opinion concerning the impact of all the Veteran's service-connected disabilities (PTSD; diabetes mellitus, type II; tinnitus; bilateral hearing loss; and, diabetic peripheral neuropathy of the bilateral lower extremities) on the Veteran's ability to work and maintain gainful employment.  If need be, further testing should be accomplished.  The examiner should answer the following:  Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disorders prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age?  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

4.  If and only if the above VA examiner determines that all or some of the Veteran's service-connected disorders prevent him from securing or following a substantially gainful occupation for which he is qualified, and the Veteran still fails to meet the TDIU schedular requirements, then the RO should submit the Veteran's case to the Director, Compensation and Pension Service for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) only.  Such a determination would address whether his service-connected disabilities preclude the Veteran from participating in gainful employment for which he is qualified.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b) only.  It is not necessary for the Director to consider an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for PTSD, unless the RO determines that his PTSD alone causes unique or unusual circumstances that render the schedular criteria for PTSD inadequate, such that referral to the Director would be appropriate for the PTSD issue in such an instance.   

5.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU.  If either of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


